DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 been cancelled.

Allowable Subject Matter
Claims 1-19 are allowed.
The closest prior arts of record, Ho et al. (US 20170319847) [hereinafter Ho] in view of Khairkhahan et al. (US 20120165827) [hereinafter Khairkhahan] and in further view of Suwito et al. (US 20160213919 ) [hereinafter Suwito] does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and 12, which recites, inter alia “a proximal handle portion slidably mounted on the distal handle portion and indirectly coupled to the torque shaft such that rotational movement of the proximal handle portion relative to the entire distal handle portion is transmitted to the torque shaft and longitudinal movement of the proximal handle portion relative to the distal handle portion is not transmitted to the torque shaft” and “a handle including a proximal handle portion coupled to the torque shaft and a snare shroud mounted on the proximal handle portion, wherein the handle includes a lock slot segment in an outer surface of the proximal handle portion, and wherein the lock slot segment receives a portion of the snare shroud such 
Ho discloses a distal handle portion 510 and a proximal handle portion 512, wherein the proximal handle portion comprises two projections that extend from the sides of the handle portion. Those extensions retained within slots within the handle which would not allow rotational movement of the proximal handle portion relative to the entire distal handle portion (see Fig. 5D). 
Ho in view of Khairkhahan discloses a snare shroud [interpreted as snare slider 510] that slides within a slot and does not rotate (para. 0055; Fig. 5A of Khairkhahan). Modified Ho fails to disclose a lock slot segment in an outer surface of the proximal handle portion, and wherein the lock slot segment receives a portion of the snare shroud such that rotation of the snare shroud relative to the proximal handle portion within the lock slot segment locks the snare relative to the cincher tube.
Because none of the prior art documents teach “a proximal handle portion slidably mounted on the distal handle portion and indirectly coupled to the torque shaft such that rotational movement of the proximal handle portion relative to the entire distal handle portion is transmitted to the torque shaft and longitudinal movement of the proximal handle portion relative to the distal handle portion is not transmitted to the torque shaft” and “a handle including a proximal handle portion coupled to the torque shaft and a snare shroud mounted on the proximal handle portion, wherein the handle includes a lock slot segment in an outer surface of the proximal handle portion, and wherein the lock slot segment receives a portion of the snare shroud such that rotation of the snare shroud relative to the proximal handle portion within the lock slot segment locks the snare relative to the cincher tube” as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 12 according to the prior art documents or a combination thereof because the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Ho as well as a change in the basic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771